DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3, 6-7, 9-13, and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Butler, US 20150081583 A1, in view of Zhang, US 20170262789 A1.
As per Claim 1, Butler discloses:
- a method (paragraph [0013]);
- obtaining, by one or more processors, a first radio environment signature associated with a delivery device (paragraph [0013]; paragraph [0015]; paragraph [0016]; paragraph [0017]);
- obtaining, by the one or more processors, a second radio environment signature associated with a computing device (paragraph [0015]; paragraphs [0023]-[0024]; paragraph [0045]; paragraph [0062]);
- responsive to determining that the first radio environment signature and the second radio environment signature satisfy a similarity criteria, generating a validation data object verifying one or more of (i) that a location of the delivery device substantially corresponds to a location of the computing device at a time associated with at least one of the first radio environment signature or the second radio environment signature, (ii) a delivery associated with the delivery device and the computing device, or (iii) a pickup associated with the delivery device and the computing device (paragraph [0014]; paragraph [0045]; paragraph [0047]; claim 7);
- storing or providing, by the one or more processors, validation information based on the validation data object (paragraph [0019]; paragraph [0022]; paragraph [0031]).
Butler fails to disclose wherein the delivery device is an aerial vehicle (AV).  Zhang discloses wherein the delivery device is an aerial vehicle (AV) (paragraph [0002]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Butler such that the delivery device is an aerial vehicle (AV), as disclosed by Zhang, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

As per Claim 2, Butler further discloses wherein the validation data object is at least one of (a) a verification message verifying the location of the delivery device at the time associated with at least one of the first radio environment signature or the second radio environment signature, (b) a proximity validated radio environment signature or (b) a cryptographically signed proximity validated radio environment signature generated based on at least one of the first radio environment signature or the second radio environment signature (paragraph [0058]).

As per Claim 3, Butler further discloses wherein the proximity validated radio environment signature is one of: at least a portion of the first radio environment signature, at least a portion of the second radio environment signature, or a hybrid radio environment signature generated by extracting information from both the first radio environment signature and the second radio environment signature (paragraphs [0013]-[0015]).

As per Claim 6, Butler further discloses wherein the validation data object indicates that the delivery device was located at a delivery location at a delivery time or at a pickup location at a pickup time (paragraph [0014]; paragraph [0045]; paragraph [0047]; claim 7).

As per Claim 7, Butler further discloses wherein at least one of: the obtaining of the first radio environment signature is responsive to determining that a validation generation trigger has been identified, or a request is generated and provided such that the second device receives the request and provides the second radio environment signature responsive to determining that a validation generation trigger has been identified (paragraph [0016]).

As per Claim 9, Butler discloses:
- a method (paragraph [0013]);
- generating, by one or more processors, a radio environment signature associated with an interaction between an delivery device and a computing device, wherein the radio environment signature is generated based at least on observations by a radio sensor associated with the one or more processors, and wherein the one or more processors are of the delivery device or of the computing device (paragraph [0013]; paragraph [0015]; paragraph [0016]; paragraph [0017]; paragraphs [0023]-[0024]; paragraph [0045]; paragraph [0062]);
- providing, by the one or more processors, the radio environment signature as part of a verification process, wherein the verification process is configured to verify one or more of (i) that a location of the delivery device substantially corresponds to a location of the computing device at a time associated with the interaction, (ii) a delivery associated with the delivery device and the computing device, or (iii) a pickup associated with the delivery device and the computing device (paragraph [0014]; paragraph [0045]; paragraph [0047]; claim 7).
Butler fails to disclose wherein the delivery device is an aerial vehicle (AV).  Zhang discloses wherein the delivery device is an aerial vehicle (AV) (paragraph [0002]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Butler such that the delivery device is an aerial vehicle (AV), as disclosed by Zhang, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

As per Claim 10, Butler further discloses receiving another radio environment signature associated with the interaction between the delivery device and the computing device, wherein the other radio environment signature is based at least on observations by a radio sensor associated with the other of the delivery device or the computing device; determining whether the radio environment signature and the other radio environment signature satisfy a similarity criteria; responsive to determining that the radio environment signature and the other radio environment signature satisfy the similarity criteria, generating a validation data object verifying one or more of (i) that a location of the delivery device substantially corresponds to a location of the computing device at a time associated with at least one of the first radio environment signature or the second radio environment signature, (ii) a delivery associated with the delivery device and the computing device, or (iii) an pickup associated with the delivery device and the computing device; and providing validation information based on the validation data object (paragraph [0014]; paragraph [0019]; paragraph [0022]; paragraph [0031]; paragraph [0045]; paragraph [0047]; claim 7).

As per Claim 11, Butler further discloses wherein the validation data object indicates that the delivery device was located at a delivery location at a delivery time or at a pickup location at a pickup time (paragraph [0014]; paragraph [0045]; paragraph [0047]; claim 7).

As per Claim 12, Butler further discloses wherein the validation data object is at least one of (a) a verification message verifying the location of the delivery device at the time associated with at least one of the first radio environment signature or the second radio environment signature, (b) a proximity validated radio environment signature or (b) a cryptographically signed proximity validated radio environment signature generated based on at least one of the first radio environment signature or the second radio environment signature (paragraph [0058]).

As per Claim 13, Butler further discloses wherein the proximity validated radio environment signature is one of: at least a portion of the first radio environment signature, at least a portion of the second radio environment signature, or a hybrid radio environment signature generated by extracting information from both the first radio environment signature and the second radio environment signature (paragraphs [0013]-[0015]).

As per Claim 15, Butler further discloses wherein determining that the radio environment signature and the other radio environment signature satisfy the similarity requirement comprises a negotiation between the delivery device and the computing device to determine whether the radio environment signature and the other radio environment signature are consistent with one another (paragraph [0014]; paragraph [0045]; paragraph [0047]; claim 7).

Claim(s) 4 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Butler in view of Zhang in further view of Chen, US 9680644 B2.
As per Claim 4, Butler further discloses wherein the validated data is proximity validated radio environment signature (paragraph [0014]; paragraph [0045]; paragraph [0047]; claim 7).
The modified Butler fails to disclose cryptographically signing validated data using a cryptographic certificate to securely identify one of the parties.  Chen discloses disclose cryptographically signing validated data using a cryptographic certificate to securely identify one of the parties (column 6, lines 18-33).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of the modified Butler such that the invention cryptographically signs validated data using a cryptographic certificate to securely identify one of the parties, as disclosed by Chen, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

As per Claim 14, Butler further discloses wherein the validated data is proximity validated radio environment signature (paragraph [0014]; paragraph [0045]; paragraph [0047]; claim 7).
The modified Butler fails to disclose cryptographically signing validated data using a cryptographic certificate to securely identify one of the parties.  Chen discloses disclose cryptographically signing validated data using a cryptographic certificate to securely identify one of the parties (column 6, lines 18-33).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of the modified Butler such that the invention cryptographically signs validated data using a cryptographic certificate to securely identify one of the parties, as disclosed by Chen, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Claim(s) 5, 8, and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Butler in view of Zhang in further view of Chandramouli, US 20170034749 A1.
As per Claim 5, Butler further discloses wherein the first radio environment signature and the second radio environment signature each comprise information regarding at least one of:  cellular signals (paragraph [0014]).
The modified Butler fails to disclose wherein cellular signal information comprises at least one 5G access point observed by a corresponding one of the AV and the computing device.  Chandramouli discloses wherein cellular signal information comprises at least one 5G access point observed by a corresponding one of the AV and the computing device (paragraph [0093]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of the modified Butler such that cellular signal information comprises at least one 5G access point observed by a corresponding one of the AV and the computing device, as disclosed by Chandramouli, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

As per Claim 8, Butler further discloses wherein the first radio environment signature and the second radio environment signature each comprise information identifying each cellular signal observable to a respective one of the delivery device and the computing device at the time the respective radio environment signature was generated (paragraph [0013]; paragraph [0014]; paragraph [0015]; paragraph [0016]; paragraph [0017]).
The modified Butler fails to disclose wherein the cellular signals are 5G signals.  Chandramouli discloses wherein the cellular signals are 5G signals (paragraph [0093]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of the modified Butler such that the cellular signals are 5G signals, as disclosed by Chandramouli, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

As per Claim 16, Butler further discloses wherein the first radio environment signature and the second radio environment signature each comprise information regarding at least one of:  cellular signals (paragraph [0014]).
The modified Butler fails to disclose wherein cellular signal information comprises at least one 5G access point observed by a corresponding one of the AV and the computing device.  Chandramouli discloses wherein cellular signal information comprises at least one 5G access point observed by a corresponding one of the AV and the computing device (paragraph [0093]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of the modified Butler such that cellular signal information comprises at least one 5G access point observed by a corresponding one of the AV and the computing device, as disclosed by Chandramouli, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Allowable Subject Matter
Claims 17-20 are allowed.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:  See attached Notice of References Cited.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN ERB whose telephone number is (571)272-7606. The examiner can normally be reached M - F, 11:30 AM - 8 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JEFFREY ZIMMERMAN can be reached on (571) 272-4602. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





nhe

/NATHAN ERB/Primary Examiner, Art Unit 3628